Citation Nr: 0017162	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  97-02 987	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
temporomandibular joint dysfunction, post operative status 
(TMJ), from November 25, 1992 through June 22, 1999.  

2.  Entitlement to a current increased rating in excess of 30 
percent for TMJ.  

3.  Entitlement to an increased rating for headaches, 
currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from February 1987 to November 
1992.  This appeal arises from a May 1993 rating decision 
which, among other things, awarded service connection and 
assigned a noncompensable rating for postoperative residuals 
of a left TMJ arthroscopy, and awarded service connection and 
assigned a 10 percent rating for headaches.  The veteran was 
accorded a hearing before a hearing officer at the RO in 
January 1995, and a copy of the transcript of the hearing is 
included in the claims folder.  

Thereafter, the hearing officer entered a decision granting a 
20 percent rating for TMJ effective November 25, 1992, the 
day following discharge from service.  The 10 percent rating 
assigned for headaches was affirmed.  

In a November 1997 rating action, the rating for headaches 
was raised to 30 percent, effective November 25, 1992.  The 
20 percent rating for TMJ was continued.  In a March 2000 
rating action, the rating for TMJ was raised to 30 percent, 
effective June 23, 1999, the date of a VA dental and oral 
examination, which the RO determined revealed increased 
disability.  The veteran continued to appeal for higher 
ratings for both disorders.  


FINDINGS OF FACT

1.  Prior to June 23, 1999, the veteran's TMJ disorder was 
manifested by a limitation of inter-incisal motion to 30 
millimeters and pain on motion of the jaw.  

2.  The veteran's service-connected TMJ disorder is currently 
manifested by jaw pain, motion of the inter-incisal range  to 
20 millimeters, lateral excursion movement to 6 millimeters 
to the right and 6 millimeters to the left, an absence of 
joint fluid on both sides of her jaw, and a loss of 50 
percent of masticatory function.  

3.  The veteran's service-connected headaches are manifested 
by daily headaches which are somewhat, but not completely 
relieved with over-the-counter medication; the headaches are 
not completely prostrating and do not involve prolonged 
attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for TMJ disorder from 
November 25, 1992 through June 22, 1999 is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.150, Diagnostic Code 9905 (effective prior to and on 
and after February 17, 1994).  

2.  A current rating in excess of 30 percent for TMJ is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 
(effective prior to and on and after February 17, 1994).  

3.  A rating in excess of 30 percent for headaches is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that, the veteran 
complained of pain in her left TMJ and chronic headaches in 
the bilateral temporal area, which she reported began in 
approximately 1989 or 1990.  A left TMJ arthroscopy was 
performed in March 1992.  At her separation from service in 
November 1992, the veteran was placed on the temporary 
disability retirement list.  

On VA neurological examination in February 1993, the veteran 
complained of headaches which had been occurring daily for 
approximately the past eight years.  She took Motrin for her 
headaches.  There were no ticks or abnormal movements, and 
neurologic examination was entirely unremarkable.  The 
diagnosis was longstanding tension headaches.  

On VA dental examination in February 1993, the veteran gave a 
history of her jaw locking when she was eating.  She 
indicated that this symptom had been more severe prior to 
surgery on her left TMJ.  The examining physician reported 
that the surgery appeared to have been a lavage of the joint, 
which somewhat relieved the veteran's symptoms, including her 
jaw locking.  However, she continued to have symptoms.  On 
clinical evaluation, there was a limitation of jaw movements 
to the left.  The veteran had a maximum opening of 30 
millimeters, which the physician considered normal.  She 
could move her jaw about 5 millimeters to the left, which was 
described as decreased range of motion, and about 10 
millimeters to the right, which was described as 
approximately normal range of motion, although a little on 
the low side.  The veteran had recurrent pain in her jaw and 
it was thought that she probably had pain in the muscles of 
mastication as well.  The examining physician noted that a VA 
dentist at Highland Drive VA Medical Center (Highland Drive 
VAMC) who had evaluated the veteran's jaw a week or two 
earlier had reported that there were no abnormalities on the 
Panorax radiograph with regard to the veteran's TMJ, and it 
was not felt that there was any internal derangement of the 
joint.  There was muscle pain on both sides of the muscles of 
mastication.  The veteran indicated that she did not feel 
there were any limitations on her daily activities and she 
did not feel that she was having any ancillary problems as a 
result of her dental condition.  

At a hearing in January 1995 before a hearing officer at the 
RO, the veteran testified that she has headaches when she 
awakens in the morning.  She reported that she needs to take 
numerous breaks through the day, during which time she goes 
to a quiet room.  When she returns home, she usually goes 
directly to her room and reclines.  The veteran explained 
that she has pain with her TMJ all day long, and she has 
headaches three or four times a week.  She usually takes 
medication in the morning for her headaches, which provides 
some relief, but the pain persists throughout the day.  Her 
headaches cause her to become short-tempered, and her 
attention span is reduced.  She has been employed at the 
Highland Drive VAMC since 1993.  The veteran indicated that 
the pain in her jaw and her headaches cause her to limit her 
diet to soft foods which are not chewy.  

Pursuant to the veteran's status on the temporary disability 
retired list, she was accorded a medical evaluation at the 
Malcolm Grow U.S. Air Force Medical Center at Andrews Air 
Force Base, Maryland (Grow Medical Center).  The claims 
folder contains records of medical evaluation of the veteran 
at the Grow Medical Center, dating from February to April 
1994.  On clinical evaluation in March 1994, the veteran's 
mandibular movements showed a maximal incisal opening of 30 
millimeters, with slight deviation to the left on maximal 
opening.  Protrusive and lateral excursions of the mandible 
were possible to approximately 6 to 8 millimeters in all 
directions.  There was no audible pop or click.  Both 
masseter muscles and the left temporalis muscle were tender 
on palpation.  The examining physician opined that the 
veteran had what appeared to be a Class II, Division II 
occlusion, which seemed stable.  The physician's impression 
was that the veteran had continued myofascial dysfunction and 
possible early derangement of the right TMJ.  A baseline 
magnetic resonance imaging (MRI) study was recommended.  

A report of an MRI evaluation of the veteran's TMJ in March 
1994 by Mark S. Colella, M.D., of the Allegheny Valley 
Hospital, included an impression of anterior displacement of 
the right TMJ disc, with evidence of recapture with opening 
of the mouth, and with good translation and rotation of the 
mandibular condyle.  Dr. Colella noted postoperative changes 
with sclerosis within the left mandibular condyle and only a 
small portion of the TMJ disc was visualized.  He reported 
that there was less than expected translation demonstrated on 
the open mouth projection.  

On VA neurological examination in February 1995, the veteran 
complained of headaches which start in either temple or 
either temporomandibular area and progress across her brow.  
If the headache continues for any length of time, she feels 
nausea and vomiting, photophobia and dizziness.  Her symptoms 
are relieved somewhat with over-the-counter pain relievers.  
Occasionally, without relief, her headaches can last all day 
or even two days.  Her left jaw is still sore and dysesthetic 
after her TMJ surgery in service, especially when she 
performs activities such as brushing her hair and chewing.  
On clinical evaluation, there was no cranial nerve deficit, 
extraocular movements were full, and facial sensation 
bilaterally was normal in all distributions of the trigeminal 
nerve, facial strength was normal and was considered 
excellent.  Her eighth cranial nerves bilaterally were 
normal, as were the bulbar nerves IX, X, XI, and XII.  Her 
sensation was normal, even on the palate and oropharynx.  
Symptoms could not be reproduced.  The physician concluded 
that, because no cranial nerve dysfunction was identified, 
there was no disorder other than subjective pain.  The 
diagnosis was chronic headaches, shown to be vascular 
headaches,  The physician noted that neurological literature 
on a connection between what has been diagnosed in the 
veteran's case as a TMJ dysfunction and her headaches is very 
limited, but in general, studies had not demonstrated a 
significant connection between TMJ dysfunction and headaches.  
The physician concluded that, the fact that the veteran's 
headaches apparently began with the onset of 
temporomandibular dysfunction made it difficult to make a 
clear diagnosis of a purely vascular headache.  

Records of VA medical treatment of the veteran, dating from 
February 1996 to September 1996, includes a February 1996 
addendum to a medical assessment.  In the addendum, the 
examining physician reported that there was no clinical or 
radiographic evidence of malunion of the veteran's mandible.  

Records of VA medical treatment of the veteran, dating from 
July to September 1997 and December 1997 to September 1998, 
include a July 1997 medical progress note in which the 
examiner's impression was atypical facial pain and headaches, 
the latter believed to be no longer typical for TMJ disorder, 
but the symptoms were suggestive of vascular headaches.  The 
veteran's headaches were thought to be atypical of classical 
migraine headaches in that there is no buildup to the 
headaches and they are accompanied visual disturbances which 
last up to two hours.  An examiner's impression in a 
September 1997 medical note was of classical complicated 
migraine headaches, which were in remission, with milder 
vascular headaches occurring frequently.  A September 1998 
medical progress note reported the results of an MRI scan, 
which showed that the veteran's right TMJ disc was in the 
normal position in open and closed views, but the left TMJ 
disc was not visible.  The examining physician thought that 
the disc might be out of position or degenerated, and there 
was some cortical bone thinning of the mandibular condyle.  
There were no joint effusions on either side of the veteran's 
jaw.  She continued to have pain bilaterally.  She complained 
that muscle pain was sometime more severe on the right side 
of her jaw than on the left side, and she continued to have 
limited opening of her jaw.  She was being evaluated at the 
VA neurology clinic, and she was interested in surgical 
consultation for possible TMJ surgery.  

On VA dental examination of June 23, 1999, the veteran's 
medical history and prior medical treatment were noted.  With 
regard to the MRI performed in July 1998, the examining 
physician indicated that there was thinning of the cortex of 
the left mandibular condyle, and there was no joint fluid on 
either side.  The physician opined that the absence of joint 
fluid was a significant clinical finding because fluid is 
necessary to prevent a bone-to-bone contact in order to 
reduce pain.  The physician noted that the veteran had a 
normal right TMJ disc in open and closed mouth positions.  
The physician opined that the veteran's left TMJ was not as 
bad as it had been initially.  Her jaw pain was to the point 
at which she had to reduce her work load because she reported 
that there are times when she cannot perform her job-related 
duties because of the pain in her jaw.  On clinical 
evaluation, the veteran complained that both her right and 
left TMJ were painful to palpation and were tender upon 
lateral movement.  She stated that she was in constant pain; 
the physician noted that even more pain could be elicited on 
palpation.  The veteran could open her mouth to 20 
millimeters between her incisors anteriorly.  The physician 
could stretch this opening to 23 millimeters, but this caused 
a great deal of pain.  There was no deviation when she opened 
her mouth, and she opened her mouth smoothly to 20 
millimeters.  With regard to lateral movements with teeth 
apart, she could move 6 millimeters to the right and 6 
millimeters to the left.  When the veteran was palpated 
through her external auditory meatus, her right side was very 
painful.  Using a stethoscope, the physician could elicit no 
clicks or pops on the left side of the veteran's jaw.  The 
veteran had a very prominent click on late opening on her 
right side, and she complained that her right side was now 
principally causing her pain.  Following review of a 
panoramic radiograph, the physician opined that it appeared 
that the left side of the veteran's jaw is fairly normal, but 
the right side appeared to have no joint space for a 
meniscus, which was thought to be possibly causing pressure 
or bone-to-bone type contact.  The veteran had all of her 
teeth, except for her third molars, and her teeth appeared to 
be in good occlusion.  There was no clinical radiographic 
evidence of malunion in the veteran's mandible, and no bone 
loss present there.  The veteran indicated that she limits 
the foods she eats because of her pain and limitation of jaw 
movement.  She cannot open her mouth widely, it is very 
difficult to chew because of pain, and pain limits her at 
work.  As a result of her pain, the veteran is now working 
part-time.  The physician opined that the veteran's pain had 
probably caused her to lose some of her masticatory function, 
and the masticatory function loss was estimated at 50 
percent, which resulted from the veteran's inability to chew 
due to her pain.  The examiner noted that the veteran had 
more than a TMJ problem because superimposed upon her joint 
problem are her headaches and other facial pain.  The 
examiner opined that the disability associated with the left 
side of the veteran's jaw had not increased in severity, but 
the disability associated with the right side of her jaw had 
increased in severity since the veteran's arthroscopy in 
service.  Although she was considering additional surgery, 
the examiner opined that surgery would not necessarily 
improve her condition.  The physician's diagnosis was that 
the veteran has a temporomandibular dysfunction and 
myofascial pain dysfunction, which is principally in the 
muscles.  Her primary problem is a TMJ problem, and the 
physician believed that this problem was due to the lack of 
fluid in the joints and the lack of a good meniscus.  The 
meniscus was thought to be probably crushed or perforated or 
out of position.  

In a June 2000 statement, the veteran's representative 
asserted that the veteran's TMJ disability should be 
evaluated in light of the holding of the United States Court 
of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Analysis

The Board of Veterans' Appeals (Board) finds that the 
veteran's claim for an increased rating for TMJ and the claim 
for an increased rating for headaches are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  
In this regard, the Board notes that a portion of the VA 
disability rating schedule concerning dental and oral 
disabilities (38 C.F.R. § 4.150) was amended effective 
February 17, 1994.  The Court has held that, when a change 
occurs in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

A Rating in Excess of 20 Percent for TMJ Dysfunction
From November 25, 1992 Through June 22, 1999

Prior to February 17, 1994, Diagnostic Code 9905 provided for 
a 10 percent rating where there was any definite limitation 
of motion of the temporomandibular articulation, interfering 
with mastication or speech.  A 20 percent rating was provided 
for limited motion of temporomandibular articulation where 
the motion was limited to one-half inch or 12.7 millimeters.  
A 40 percent rating was warranted where the motion was 
limited to one-fourth of an inch or 6.3 millimeters.  
38 C.F.R. § 4.150, Diagnostic Code 9905 (prior to February 
17, 1994).  Effective February 17, 1994, limited motion of 
the inter-incisal range from 31 to 40 millimeters warrants a 
10 percent rating, limited motion of the range from 21 to 30 
millimeters warrants a 20 percent rating, limited motion of 
the inter-incisal range from 11 to 20 millimeters warrants a 
30 percent rating, and limited motion of the range from zero 
to 10 millimeters warrants a 40 percent rating.  Limited 
motion of the range of lateral excursion from zero to 4 
millimeters warrants a 10 percent rating.  A note following 
the current Diagnostic Code 9905 indicates that, ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (effective February 17, 1994).  

Accordingly, the new rating criteria are more favorable to 
the veteran because a degree of limitation of motion of the 
temporomandibular articulation, which previously was rated 20 
percent disabling, could, under the new criteria, be rated 30 
percent disabling, and a degree of limitation of motion which 
previously was rated 30 percent disabling could now be 
evaluated as 40 percent disabling.  However, in addressing 
the first issue noted on the title page of this decision, we 
find that both under the old rating criteria and under the 
new rating criteria there was no entitlement to a rating in 
excess of 20 percent for TMJ prior to June 23, 1999.  The 
only limitation of TMJ motion reported prior to the VA 
examination on June 23, 1999 was as reported on VA 
examination in February 1993, and in an outpatient treatment 
record in March 1994.  On VA examination in February 1993 and 
on a post-service military outpatient treatment record in 
March 1994, the inter-incisal range of motion was to 30 
millimeters.  This met the requirements for a 10 percent 
rating under the old criteria and barely met the requirements 
for a 20 percent rating under the new criteria.  In any 
event, the veteran had been assigned a 20 percent rating by 
the RO effective the day following her discharge from 
service.  

In DeLuca, supra, the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was specified that the medical examiner 
should be asked to determine whether the joint in question 
exhibited pain, weakened movement, excess fatigability or 
incoordination and that the determinations, if feasible, 
should be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  

The veteran reported painful motion on examinations prior to 
June 1999, but the painful motion did not equate to the 
degree of disability required for even a 20 percent rating 
under the old criteria, a limitation of motion to 12.7 
millimeters.  Nor did it equate to the disability required 
for a 30 percent rating under the new criteria, a limitation 
of motion to 20 millimeters.  Accordingly, the Board finds 
that a rating in excess of 20 percent for TMJ prior to the VA 
examination of June 23, 1999 is not in order.  

A Current Increased Rating in Excess
Of 30 Percent for TMJ Disorder

The Board further finds that the RO assigned a correct 30 
percent rating for the TMJ disorder effective June 23, 1999.  
The VA examination on that date revealed that the veteran 
could open her mouth smoothly to 20 millimeters.  The 
examiner elicited pain on palpation of the temporomandibular 
joints, and on stretching the veteran's mouth open to 23 
millimeters.  There was no pain reported on opening the mouth 
to 20 millimeters.  A limitation of inter-incisal motion from 
11 to 20 millimeters warrants a 30 percent rating.  This is 
the rating the veteran currently has.  The degree of pain and 
interference in masticatory function do not equate to a 
limitation of inter-incisal motion of between zero and 10 
millimeters.  The requirements for a 40 percent rating under 
either the old or the new criteria are not met.  

An Increased Rating for Headaches

A 30 percent rating is warranted for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating requires very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

This veteran does not have migraine headaches, but her 
headaches may nevertheless be evaluated under Diagnostic Code 
8100.  

In this case, the veteran has stated that she has headaches 
when she awakens in the mornings.  On VA neurological 
examination in February 1995, she indicated that her headache 
symptoms are somewhat, although not completely, relieved with 
over-the-counter pain relievers.  Without pain relievers, the 
headaches can last as much as two days.  A September 1997 
medical note reported that the veteran's headaches were 
milder vascular headaches occurring frequently.  On VA dental 
examination in June 1999, the veteran reported that she was 
working only part-time but, the examination report indicates 
that pain associated with the veteran's jaw, rather than 
headache pain, had caused her to reduce her working hours.  
In summary, the evidence does not demonstrate that the 
veteran's headaches are completely prostrating or that they 
involve prolonged attacks productive of severe economic 
inadaptability.  As the preponderance of the evidence is 
against the claim for an increased rating for the veteran's 
service-connected headaches, the claim is denied.  

Fenderson Considerations

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
observed that, when an initial rating is assigned for a 
disability after an initial award of service connection for 
that disability, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  

With regard to the veteran's TMJ disorder, the Board finds 
that, as described above, the RO has already assigned staged 
ratings; assigning a 20 percent rating for TMJ disorder from 
November 25, 1992 through June 22, 1999, and assigning a 30 
percent rating from June 23, 1999 to the present.  The Board 
concurs with the RO's assignment of the staged ratings in 
connection with the veteran's TMJ disorder, and concludes 
that the Court's holding in Fenderson does not require 
further assignment of staged ratings as to the veteran's TMJ 
disorder.  

The evidence of record demonstrates that the 30 percent 
rating assigned for the veteran's headaches reflects the most 
disabling this disorder has been since the date of the 
veteran's claim, which is the day following her discharge 
from service.  Therefore, the Court's holding in Fenderson 
does not mandate the assignment of staged ratings with regard 
to the veteran's headaches.  


ORDER

A rating in excess of 20 percent for a TMJ disorder from 
November 25, 1992 through June 22, 1999 is denied.  

A current rating in excess of 30 percent for a TMJ disorder 
is denied.  

An increased rating for headaches is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

